Title: From Thomas Jefferson to Joshua Johnson, 29 August 1791
From: Jefferson, Thomas
To: Johnson, Joshua



Sir
Philadelphia Aug. 29. 1791.

I have now to acknolege the reciept of your several favours of Mar. 26. and 27. Apr. 4. and 18. and May 31.
Your conduct with respect to Mr. Purdie is perfectly approved, as the papers you sent on his subject shew it was not a case on which the government should commit itself: nor would they have thought of doing it, if the papers they had before recieved had not been of a very different import. We would chuse never to commit ourselves but when we are so clearly in the right as to admit no doubt.
I thank you for the statements of the Whale fisheries. With respect to the Cod fishery, as you say it would cost dear, I will decline asking it: for tho’ those statements are desireable at a moderate  expence, they are not of a nature to justify me in procuring them at a great one. The paper indeed which you mention in your letter of Apr. 18. would be worth a good deal. I should not think 50. or 100 guineas mispent in getting the whole original, from what I know already of it. However I expect it cannot be obtained.
With respect to your enquiries on the subject of Consuls, viceconsuls and Agents, you will observe that the system of the U.S. is different from that of other nations. We appoint only native citizens Consuls. Where a port is important enough to merit a consular appointment, if there is a deserving native there, he is named Consul; if none, we name a merchant of the place vice consul, notifying him that whenever a citizen settles there, he will be named Consul, and that during his residence the functions of the Vice consul will cease, but revive again on his departure. In the mean time the Vice consul of one port and it’s vicinities has no dependance on the Consul of another. Each acts independantly in his department, which extends to all places within the same allegiance nearer to him than to any other consul or vice consul. Each may appoint agents within their department, who are to correspond with themselves. In France we have three Consuls (natives) and several vice consuls (Frenchmen). In England yourself and Mr. Maury are consuls, Mr. Auldjo is a vice consul. In Ireland Mr. Knox is consul. Each has his determinate and independant jurisdiction. This account of our system will answer your enquiries, and shew you that you may appoint agents under yourself in all ports nearer to you than to either Mr. Maury or Mr. Auldjo.
I received also the sequel of your account down to Mar. 31. all of which I find properly chargeable, the former balance being first corrected according to my letter on that subject. I must beg the favour of you to make out your account annually only, because I find it very difficult to get small bills of exchange: and I will propose the 30th. day of June to terminate the annual account, because that is the day of the year on which all the accounts within my department must be brought to a balance, the grant of money being annually for the year from July 1. to June 30. inclusive.
I inclose you a letter from the President to Mr. Young with whom he has a correspondence, and I am to ask the favor of you to let Mr. Young know that you will in future be the channel of correspondence and convey letters and packages mutually. Whatever expences of postage or transportation may occur in that correspondence, be so good as to pay, and make a separate annual statement of it, and it shall be remitted with the public balance. It is necessary to separate  it from the public account because it concerns the President only and not my department.
I recieve regularly the papers you forward, tho’ I have not noted them by the dates.—I am with great esteem Dear Sir Your most obedt. humble servt.,

Th: Jefferson

